DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	According to paper filed April 28th 2021, claims 1-20 are pending for examination with an April 24th 2018 priority date under 35 USC §119(e). By way of the present Amendment, no claim is amended, added, or canceled.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. §112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 8-15 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 8 recites a limitation, “the music playlist is based at least in part on the one or more trip parameters”, that is not described in the Specification of the present invention; that is, no exemplary .

5.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2 and 8-15 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 2, it is unclear if the second selector functions as a group icon representing the visual summary? It is further unclear if the third selector functions as a group icon representing the fuel/charge stations? If they are not group icons, it is unclear if the “first selector” or the “second selector” are merely detected touch inputs?
	In claim 8, the limitation, “the music playlist is based at least in part on the one or more trip parameters”, is unclear for lack of description given in the Specification of the present invention. Said feature of claim 8 is not cited in the present Office action until further clarification provided.

7.	The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. §112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.	Claims 10, 12, and 14-15 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 10 recites a mere description of a trip, such as a trip with a friend or car pool, which does not entitle to any patentable weight. There is no technical feature recited related to the “a vehicle method with one or more computer processors communicatively coupled with a user interface of a vehicle” nature to further limit its parent claim, claim 9.
	Claim 12 recites the definition of music, such as tempo, approachability, engagement and so on, which does not entitle to any patentable weight. There is no technical feature recited regarding “a vehicle method with one or more computer processors communicatively coupled with a user interface of a vehicle” to further limit its parent claim, claim 11. Same rationale applies to claims 14 and 15.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5 are rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and further in view of DeLorme et al. (US 2003/0182052), hereinafter DeLorme.
Claim 1
“providing one or more computer processors communicatively coupled with a display of a vehicle; processing data using the one or more computer processors” Sheha [0013] discloses “an in-vehicle navigation device, for the display of the remote mobile device’s location information… the mobile device would send discrete location information to a stationary dispatch computer or group of computers”;

“using the processed data, displaying, on one or more user interfaces displayed on a display of a vehicle, a visual summary of a defined route for a trip, the visual summary comprising: a start indicator representing a starting location of the defined route; an end indicator representing an end location of the defined route; a transition indicator, the transition indicator representing a transition location at which a driver of the vehicle will need to transition from a first road to a second road to remain on the defined route” Sheha [0011] discloses “displaying said calculated route on a map display of varying size and resolution” and Sheha [0024] discloses “a method and system for providing the capability of adding the location update information (i.e., position information, such as GPS, etc.) and/or location information generated by a mobile device (I.e., POI, waypoint, etc.) to a route planner for the purpose of modifying the collection of discrete location history information… location updates periodically arrive to a dispatch client from a mobile wireless device”;

“a first estimated time indicator representing an estimated amount of time from a present time until a time at which the represented transition location will be reached” DeLorme [0068] discloses “the ‘Directions’ screen highlights the next turn, and provides graphic representation of the user’s progress along the bar at right. GPS also provides real time rather than estimated information on time and distance to next turn in the readouts at the bottom of the ‘Directions’ screen”; also see DeLorme Figure 1A4 & 6-8;

“a road type indicator representing a type of the second road; a municipality indicator representing a municipality located between the starting location and the end location” Sheha [0014] discloses “route preferences, when using map data that consists of road networks for motor vehicles, includes various types of categories, such as Driving Speeds, Route Optimization Goals, Road Preferences, etc. For example, Driving Speeds illustrates average speeds the vehicle travels over various types of roads, such as Interstate Highways Average Speed”;

“a second estimated time indicator representing an estimated amount of time from the present time until a time at which the represented municipality will be reached” Sheha [0028] discloses “application calculates in real-time an estimated routed from each of the satellite mobile devices to the central address… calculates the estimated travel time for each mobile device to travel from their current location to the central address location”;

“a fuel/charge indicator representing a location between the starting location and the end location at which the driver may refill/recharge the vehicle” Sheha [0023] discloses “[t]he additional information contained in this information packet consists of various location-related information, such as stop information (e.g., origin, stop, via, destination), waypoint information (e.g., personal notes, etc.), PIM (Personal Information Management) information, Point of Interest (POI) information (e.g., restaurants, gas stations, etc.) or the like”. 

Sheha and DeLorme disclose analogous art. However, Sheha does not spell out the “estimated time indicator” as recited above. It is disclosed in DeLorme. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of DeLorme into Sheha to enhance its information providing of the road navigation functions.

Claim 2
“in response to user selection of a first selector displayed on the one or more user interfaces, displaying the visual summary of the defined route for the trip” Sheha [0022] discloses “[a] server application component uses, from the database, the stored location history records for the mobile device for the time past and pre-defined general route preferences to calculate the estimated route information for the specific mobile device’s journey on a known map data set”;

“in response to user selection of a second selector displayed on the one or more user interfaces, displaying information about nearby fuel/charge stations; in response to user selection of a third selector displayed on the one or more user interfaces, displaying information about nearby eating locations; in response to user selection of a fourth selector displayed on the one or more user interfaces, displaying information about nearby sightseeing locations; in response to user selection of a fifth selector displayed on the one or more user interfaces, displaying information about nearby play locations and locations which welcome children; in response to user selection of a sixth selector displayed on the one or more user interfaces, displaying information about nearby locations which allow dogs” Sheha [0023] discloses “[t]he additional information contained in this information packet consists of various location-related information, such as stop information (e.g., origin, stop, via, destination), waypoint information (e.g., personal notes, etc.), PIM (Personal Information Management) information, Point of Interest (POI) information (e.g., restaurants, gas stations, etc.) or the like”, and
Sheha [0024] discloses “[t]he estimated route information range (i.e., date, time, position, etc.) can be selected to indicate the starting and ending point boundaries for the route and/or location history information to be saved… location updates periodically are received via the Internet and are displayed on a map display… The user can select the displayed location history information with estimated route information and save it locally or to a remote server. Additionally, the user can select a subset of the entire estimated route and/or location history information”.
Locations either for children or dogs are construed and cited as information contents that indicate whether or not children or dogs are allowed.
 
Claim 3
“displaying a places interface on the display, the places interface comprising: a stop indicator representing a stop location where the driver may stop for services or goods; a provider indicator indicating a type of service or good provided at the stop location; and a quantity indicator indicating a number of providers of the indicated service or good at the stop location” Sheha [0023] discloses “this information packet consists of various location-related information…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.)” and Sheha claim 6 recites “a plurality of points of interest located within the geographical area and Sheha claim 19 further recites “calculating an estimate time of arrival at the predictive position”.

Claim 4
“displaying a providers interface on the display in response to user selection of one of the provider indicators, the providers interface comprising a list of providers providing the indicated service or good at the stop location and, for each provider, an estimated time of travel to the provider” Sheha [0023] discloses “this information packet consists of various location-related information, such as stop information…., waypoint information (e.g., personal notes, etc.)…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.) or the like” and Sheha Figure 26 depicts estimated arrival time in a list fashion. 

Claim 5
“displaying a chosen provider interface on the display, the chosen provider interface including one or more selectors restricting the list of providers displayed on the providers interface to only chosen providers” Sheha [0023] discloses “this information packet consists of various location-related information…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.)”.

12.	Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and DeLorme et al. (US 2003/0182052), hereinafter DeLorme, and further in view of Hernandez et al. (US 2011/0054646), hereinafter Hernandez.
Claim 6
“in response to user selection of a music selector on one of the one or more interfaces, initiating a music playlist” Hernandez [0008] discloses “a playlist of music playback system” and Hernandez [0017] discloses “selecting and/or creating playlist used in a music entertainment system of a vehicle”.

Sheha, Delorme, and Hernandez disclose analogous art. However, Sheha does not spell out the “music playlist” as recited above. It is disclosed in Hernandez. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Hernandez into Sheha to enhance its in-vehicle entertaining functions.

13.	Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and DeLorme et al. (US 2003/0182052), hereinafter DeLorme, and further in view of Cummins et al. (US 2019/0087707), hereinafter Cummins.
Claim 7
“in response to selection of a chatbot selector on one of the one or more interfaces, initiating a chatbot interaction” Cummins [0059] discloses “a chatbot interface according to the prior art wherein a user accesses a chatbot ‘QueryBot’ 160 which is presented as a contact within a messenger application” and Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to send text, images, video, or simple interactive content such as buttons via a standard chat platform”.
Sheha, DeLorme, and Cummins disclose analogous art. However, Sheha does not spell out the “chatbot” as recited above. It is disclosed in Cummins. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cummins into Sheha to enhance its information providing of the road navigation functions.

14.	Claims 8-15 are rejected under 35 U.S.C. §103 as being unpatentable over Hernandez et al. (US 2011/0054646), hereinafter Hernandez, and further in view of Azarm et al. (US 8,595,232), hereinafter Azarm.
Claim 8
“receiving, at one or more computer processors communicatively coupled with a user interface of a vehicle, one or more trip parameters” Azarm claim 29 recites “cause the one or more processors to perform actions…. generating a user interface display”;

“receiving, at the user interface, a user selection of a music library; in response to the user selection being communicated to the one or more computer processors, preparing a music playlist using the one or more computer processors, wherein the music playlist is based at least in part on the one or more trip parameters; and in response to receiving a user command at the user interface, playing the music playlist” Hernandez [0008] discloses “a playlist of music playback system” and Hernandez [0028] discloses “in the music information databased industry… add additional musical characteristics such as mood and tempo” and Hernandez [0030] discloses “a predictive environment music playlist selection system.”

Hernandez and Azarm disclose analogous art. However, Hernandez does not spell out the “user interface” as recited above. It is disclosed in Azarm. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Azarm into Hernandez to enhance its in-vehicle entertaining functions.

Claim 9
“querying one or more databases using the one or more computer processors to determine a trip type associated through the one or more databases with the one or more trip parameters, and wherein the music playlist is prepared using music tracks associated through the one or more databases with the trip type” Hernandez [0030] discloses “four zones types…. the system is initialized in step 610 and updates an internal database with the length of all the song… a playlist is selected and used according to the current zone type in which the vehicle is driving”.

Claim 10
“wherein the trip type comprises one of a commute, an errand, a road trip alone, a road trip with friends, a carpool, and a trip with family” Hernandez [0030] discloses “as the vehicle is going through their commute the system calculates the time until arrival at a zone boundary utilizing the vehicle location, speed, and distance to the next upcoming zone boundary’.

Claim 11
“querying one or more databases using the one or more computer processors to determine levels of music tempo, music approachability, music engagement, and music sentiment associated through the one or more databases with the one or more trip parameters” Hernandez [0028] discloses “[t]he only distinguishing characteristic of the type of music was the genre, which was often very generic… server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo to the track’s tag… can be used to create the playlist associated with each zone or segments within a zone… a long, straight section of the road could cause the program to cue up tracks that are mellow or slow to provide a relaxed drive… could also create a playlist of more ‘aggressive’ or fast-paced music pieces if the driver is about to enter a fun, curvy section of the road”.

Claim 12
“wherein the music tempo is defined as beats per minute, wherein the music approachability is defined by one or more of chord progression, time signature, genre, motion of melody, complexity of texture, and instrument composition, wherein the music engagement is defined by one or more of dynamics, pan effect, harmony complexity, vocabulary range, and word count, and wherein music sentiment is defined by one or more of chord type, chord progression, and lyric content” Hernandez [0028] discloses “[t]he only distinguishing characteristic of the type of music was the genre, which was often very generic… server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo” and Hernandez [0031] discloses “various music characteristics, such as beats per minute to identify padding songs”.

Claim 13
“receiving, at the one or more computer processors, one or more modified trip parameters indicative of a traffic change; preparing, in response to the traffic change, using the one or more computer processors, a modified playlist; and playing the modified playlist” Hernandez [0028] discloses “server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo to the track’s tag… can be used to create the playlist associated with each zone or segments within a zone… a long, straight section of the road could cause the program to cue up tracks that are mellow or slow to provide a relaxed drive… could also create a playlist of more ‘aggressive’ or fast-paced music pieces if the driver is about to enter a fun, curvy section of the road”.

Claim 14
“wherein the music playlist is based at least in part on a key of each song so that harmonically
compatible songs are placed next to one another in the music playlist” the “key of each song” is inherently disclosed in Hernandez [0028] that discloses “[t]he only distinguishing characteristic of the type of music was the genre, which was often very generic… server device providers in the music information database industry have recently begun to add additional music characteristics such as mood and tempo”.

Claim 15
“wherein the music playlist comprises some partial tracks, and wherein some transitions between
playlist tracks comprise a fading out of one track while fading in a similar-sounding portion of another track” Azarm col.14 lines 40-44 discloses “[t]he user interface display 500 also includes a partial track list 506 and one or more user selectable sample links 508. Each of the user selectable sample links 508 is adapted to playback a sample portion of the track associated with the respective user selectable sample link”.

15.	Claim 16 is rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, and further in view of Kameyama (US 2009/0292528), hereinafter Kameyama.
Claim 16
“a current mental state of a traveler in the vehicle; initiating, using the one or more computer
processors, interaction with the traveler using an interactive chatbot, wherein an interaction content of the interactive chatbot is determined by the one or more computer processors based at least in part on the current mental state” Kameyama [0016][0017] discloses “a conversation support engine is called and well-known as ‘Chatbot’ or ‘Chatterbot’, or ‘an artificial non-brain’… source of service information can be an in-vehicle service information storage section which was prepared in the vehicle side information… The information collection means can be a means for searching and collecting service information based on user interesting information in the in-vehicle service information storage section”.
	Claim 16 is also rejected for the similar rationale given for claim 1.
Sheha and Kameyama disclose analogous art. However, Sheha does not spell out the “mental state” as recited above. It is disclosed in Kameyama. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kameyama into Sheha to enhance its information sensing and collecting functions of the road navigation system.

16.	Claims 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Sheha et al. (US 2005/0075119), hereinafter Sheha, in view of Kameyama (US 2009/0292528), hereinafter Kameyama, and further in view of Cummins et al. (US 2019/0087707), hereinafter Cummins.
Claim 17
“receiving from the traveler, through the one or more user interfaces, a selected level of control, and wherein the interaction content of the interactive chatbot is determined by the one or more computer processors based at least in part on the selected level of control” Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to send text, images, video, or simple interactive content such as buttons via a standard chat platform”.

Sheha, Kameyama, and Cummins disclose analogous art. However, Sheha does not spell out the “interactive content” as recited above. It is disclosed in Cummins. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Cummins into Sheha to enhance its information sensing and collecting functions of the road navigation system.

Claim 18
“entertaining children in the vehicle with the interactive chatbot by iteratively attempting music,
interactive games, storytelling, and interactive conversation” Cummins [0045] discloses “digital content… an eBook, a photograph, a video… The digital content may be any digital data that is at least one of generated, selected, created… in response to a user request” and [0067] discloses “chatbots” and [0075] discloses “an audio input element”.

Claim 19
“wherein the interaction content includes the interactive chatbot querying the traveler about whether the traveler's phone is in the vehicle in response to a determination by the one or more computer processors that a wireless signal from the traveler's phone is not detected” Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to send text, images, video, or simple interactive content such as buttons via a standard chat platform… they may have a ‘human takeover’ feature… where the conversation reaches the limit of the knowledge based on established for the chatbot” and
Sheha [0024] discloses “a method and system for providing the capability of adding the location update information (i.e., position information, such as GPS, etc.) and/or location information generated by a mobile device (I.e., POI, waypoint, etc.) to a route planner for the purpose of modifying the collection of discrete location history information… location updates periodically arrive to a dispatch client from a mobile wireless device”. 

Claim 20
“initiating a conversation, using the interactive chatbot, in response to a lull in a conversation between vehicle occupants of a predetermined amount of time” Cummins [0067] discloses “chatbots allow for an operator/owner of the chatbot (host) to… simple interactive content…. may be employed supporting Artificial Conversational Entity (ACE) systems, applications, and platforms (ACESAPs)” and Cummins [0107] discloses “the ACESAP can seamlessly reload the chat window and continue the conversation where it was left off”.

Response to Arguments
17.	Applicant's arguments filed April 28th 2021 have been fully considered but they are not persuasive.
	35 USC §112(a)
	Applicant provides paragraphs [0014] and [0018] of the Specification of the present invention to traverse the claim rejections under 35 USC §112(a). However, there is no given description regarding the trip “parameters” in deciding the music genre in these paragraphs.
	Paragraph [0014] provides certain pre-stored database music tracks according to different family trip types, such as a “family trip” trip type. And, paragraph [0018] provides modification of a playlist according to traffic changes. Many other paragraphs also provided for playlist functions or music tempo etc. None of the paragraphs indicated by the applicant provides description of trip parameters deciding the music genre.
In fact, applicant confuses “music genre” with “music playlist”. A playlist can have many different types of genre, and a genre can have many different playlists.

35 USC §112(b)
	With respect to claim 2, applicant cites MPEP and provides lengthy discussion over “breadth” vs indefiniteness” and argues that “the examiner is mistaking breadth for indefiniteness… A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined.”
	Applicant continues to argue that the “Claim 2 includes no language that would imply that the second selector can only be selected after the first selector is selected…. Accordingly, the requisite ‘broadest reasonable interpretation’ of claim 2 would dictate that the second selector may be selected before or after selection of the first selector. This is breadth, not indefiniteness. The same argument goes for the third selector, fourth selector, fifth selector, and sixth selector.” Said arguments are not persuasive.
	Although those selectors can be displayed before, during, or after the selection of a first selector, it is unclear if these selectors are group icons representing summary and fuel/charge stations
etc. or they simply are detected touch inputs?

With respect to claim 8, applicant argues that “the examiner argues that claim 8 is indefinite because of an alleged lack of description in the specification of ‘the music playlist is based at least in part on the one or more trip parameters.’ This is incorrect. As pointed out in detail above with respect to the 35 U.S.C. 112(a) rejection of claim 8, there is ample description in the specification of the music playlist being based at least in part on the one or more trip parameters.” Said argument is not persuasive because there is no description given in the Specification of the present invention regarding the argued feature. See above discussion under 35 USC §112(a) for details.

35 USC §112(d)
	With respect to claims 10, 12, and 14-15, applicant argues that there is no technical feature requirement for proper claim dependency. Said argument is incorrect. Although the “technical feature” is not spelled out in MPEP regarding claim dependency, dependent claims are specifically required to further limit their parent claims. Without a technical feature, how does a dependent claim limit its parent claim, which recites a computing method? A mere statement recited in claims 10, 12, and 14-15 may further explain or describe their parent claim, however, certainly do not further limit the scope of parent claim 8.

35 USC §103
Claim 1
Applicant argues that “a misreading of Sheha…. The cited paragraphs only reference a ‘mobile device,’ nowhere do they discuss a display of a vehicle. The disclosure of a mobile device does not amount to a disclosure, explicitly or implicitly, of ‘a display of a vehicle.’.” Said argument is not persuasive. Although the word “a display of a vehicle” is not spelled out, the claimed feature is disclosed in Sheha.
The mobile device with a navigation system as disclosed in Sheha can always be applied  or equipped to vehicles. Otherwise, can “a display of a vehicle” and “a display of an automobile” both carry patentable weight and each deserve a patent?
Applicant further argues that “the Sheha system calculates an estimated travel time for one or more vehicle to an address, but this is not the same thing as estimating a travel time to a municipality.” Said argument is not persuasive because the “municipality” is construed and cited as an end point of the travel time. A travel time estimate requires a start time and an end time. Either a transition location or a municipality is construed and cited as an end point of the travel time estimate.
	Furthermore, applicant argues that “a misreading of Sheha. The cited paragraph only states that an information packet may be transmitted between devices and that the information packet may include information related to gas stations--the paragraph nowhere discloses ‘the visual summary comprising…a fuel/charge indicator.’” Said argument is not persuasive because the fuel/charge indicator is construed and cited as “information related to gas stations” representing by icons on a display as disclosed in Sheha.

	Claim 2
	Applicant argues that “a misreading of Sheha… the cited paragraph… nowhere discloses that the information packet includes anything about locations which allow dogs….the only point of interest example that are given are restaurants”. Said argument is not persuasive because whether allowing dogs is the “content” of information packets.
The contextual content of information packets is not patentable, such as fuel and eating information. In other words, different category of information is displayed upon selection. Sheha discloses such a feature, that is, various information like location history information, estimate route information, or stop information and so on is displayed upon different selector selected.

	Claim 3
	Applicant argues that “the cited section does not say whether the information regarding points of
interest is ever displayed to the driver. The information of Sheha could, for example, be spoken to the driver through audio means without ever visually displaying information about points of interest.” Said argument is not persuasive because the point of interest is spelled out in Sheha, “Point of Interest (POI) information”, in addition to “calculating estimated arrival time” recited in claim 19. Applicant is advised to review the cited reference in its entirety not just the cited paragraph.

	Claim 4
	Applicant argues that “[n]either the cited paragraph of Sheha nor the drawings of Sheha discloses displaying an estimated time of travel to each provider in a list.” Said argument is not persuasive because the estimated time of travel is disclosed in Sheha, paragraph [0023] discloses the estimated route time, “estimated route information range” and various points of interest are depicted in Figures 11-25.
The argued “estimated time of travel in a list” is depicted in Figure 26. Again, applicant is advised to review the cited reference in its entirety not just the cited paragraph.

	Claim 5
	Applicant argues that, with respect to paragraph [0043] of DeLorme, “there is no discussion in this paragraph of anything related to ‘providers,’ nor displaying providers on an interface”. Apparently, applicant reviews only the one cited paragraph, not the entire cited references. Rejection to claim 5 is amended in the present Office action, an easy understand paragraph of Sheha is cited.
	Providers are, according to definition given in the Specification of the present invention, services or goods at the stop location. Sheha paragraph [0023] discloses “this information packet consists of various location-related information…. Point of Interest (POI) information (e.g., restaurants, gas stations, etc.)”, which restaurants and gas stations certainly provide services and goods.

	Claim 6
	Applicant argues that the cited “para. [0008] of Hernandez does talk about a playlist, it does not
indicate a method by which the music playlist is initiated. This paragraph does not discuss any selector for example, so that it is not clear whether the music playlist begins in response to a user selection of a music selector or by some other mechanism.” Said argument is not persuasive because apparently applicant only reviewed the cited paragraph [0008]. Claim 6 rejection is amended in the present Office action.

Claim 7
Applicant argues that “para. [0067] of Cummins does talk about a chatbot, it does not indicate a method by which the chatbot interaction is initiated. This paragraph does not discuss any selector”. Said argued feature is not persuasive because the claimed feature is disclosed in Cummins et al., claim 7 rejection is amended in the present Office action.

	Claim 8
	Applicant argues that in Azarm reference “[t]here is nothing in claim 29 that references anything that can be construed to be vehicle, a trip, or a trip parameter.” Said argument is not persuasive because Azarm is applied in view of Hernandez. Hernandez discloses a vehicle music system.
	With respect to Hernandez reference, applicant argues that “[n]othing is said there about the playlist being prepared ‘in response to a user selection of a music library.’ The Hernandez reference does not even include the word ‘library’ at all.” Said argument is not persuasive because patent prosecution is about whether the novel features are disclosed in the prior art, not a word matching game. Although “library” is not spelled out in Hernandez, “music databased” is and initiating playlist is already discussed above.

	Claim 9
	Applicant argues that paragraph [0030] of Hernandez discussing “zone types” not anything that can be construed to be a “trip type” and the “zone type” of Hernandez have nothing to do with the purpose of the trip nor with who is in the vehicle. First of all, PURPOSE of the trip or WHO is in the vehicle is not patentable. TRIP TYPE is also not patentable. Hernandez discloses different time zones associated with an internal database that “a playlist is selected and used according to the current zone type in which the vehicle is driving.”

	Claim 10
	See discussion under 35 USC §112(d).

	Claim 11
	Applicant argues that the cited Hernandez does not disclose the “music approachability or music engagement”. The music “approachability”, according to paragraph [0119] of the Specification of the present invention, is “how accessible versus how challenging the song is”. When a song is selected into a playlist and playbacks to listeners, the song is apparently accessible even without the fancy word “approachability”.
	Further, the music “engagement”, according to paragraph [0119] of the Specification of the present invention, is “whether the song is a ‘lean forward’ (e.g., requiring attention)”. When a song is selected into a playlist and playbacks to listeners, the song is apparently requiring attention even without the fancy word “engagement”.

Claim 12
	See discussion under 35 USC §112(d).

	Claim 13
	Applicant argues that the “plain meaning of ‘traffic change’ is a change related to traffic—i.e., a change related to the vehicles around or near a driver. A traffic change is not the same thing as a change in the road shape.” Said argument is not persuasive because the argued “traffic change is a change related to the vehicles around or near a driver… is not the same thing as a change in the road shape” is not defined in the Specification of the present invention. Accordingly, road shape change is traffic change. 

Claims 14-15
	See discussion under 35 USC §112(d).

Claim 16
Applicant argues that Kameyama “discloses using syntax and a simple algorithm to create a conversational response. Nowhere in these paragraphs is there any explicit or implicit discussion of determining the ‘current mental state’ of a traveler nor of the chatbot interaction content being determined” based on the current mental state. Said argument is not persuasive because “mental state of a traveler” is not patentable; algorithm, mechanism and/or parameters data utilized to determine a traveler’s mental state are.
Accordingly, Kameyama [0016][0017] discloses “a conversation support engine is called and well-known as ‘Chatbot’ or ‘Chatterbot’, or ‘an artificial non-brain’… source of service information can be an in-vehicle service information storage section which was prepared in the vehicle side information… The information collection means can be a means for searching and collecting service information based on user interesting information in the in-vehicle service information storage section” are recited in rejecting claim 16.

	Claim 17
	Applicant argues that “[i]n the first place, the chatbot ‘host’ or ‘owner’ in claim 17 would not be the traveler, but would be someone on the other end of the conversation… Second, even though the user in Cummins may interact with the chatbot, there is nothing in the quoted language, nor in para. [0067] generally, that amounts to” the recited claim 17 features. Said argument is not persuasive because “the chatbot ‘host’ or ‘owner’ in claim 17 would not be the traveler” is incorrect.
The chatbot is operated according to a control level selected by the user/traveler. The “control level selection” is construed as an input, and “user input” or “user selection” is disclosed in Sheha and already cited for parent claim 16. In fact, based on claim 17 claim recitations, “one or more computer processors” is the “host” or “owner” of Chatbot, not “someone on the other end” as argued. Claim 17 is disclosed in Cummins.

	Claim 18
	Applicant argues that paragraphs [0045], [0067], and [0075] of Cummins “only discloses that the user can request various types of digital content (such as through a spoken request) and the system of Cummins can deliver it in response to the user request. Claim 18, however, requires that a chatbot iteratively attempt various forms of entertainment on its own to entertain children, which is not the same thing as a user requesting specific content.” Said argument is not persuasive because “entertain children” is not a technical feature and does not entitle to any patentable weight. Hence, Cummins [0045][0067] are cited for the “various forms of entertainment” features, and Cummins [0075] is cited for the “interactive conversation” feature.

	Claim 19
	Applicant argues that “there is absolutely no reference in the quoted language to detecting that a traveler’s phone is missing, nor any reference to a query to the traveler about the missing phone. Paragraph [0067] is only disclosing that there may be interactive features provided using a chatbot and that a human may take over the chatbot conversation when the conversation content goes beyond the ability of the chatbot.” Said argument is not persuasive because “detecting missing phone” is not a technical feature, “detecting wireless signal” is.
	Said detecting wireless signal in order to make sure a phone is in the vehicle feature is disclosed in Sheha paragraph [0024], “a method and system for providing the capability of adding the location update information (i.e., position information, such as GPS, etc.) and/or location information generated by a mobile device (I.e., POI, waypoint, etc.)… location updates periodically arrive to a dispatch client from a mobile wireless device”.

	Claim 20
	Applicant argues that the cited Cummins paragraph [0061] “does not disclose the claim 20
elements. For starters, there is absolutely no reference in the quoted language related to initiating a conversation in response to lull in the conversation for a predetermined amount of time.” Said argument is not persuasive because the claimed feature is disclosed in Cummins.
The “lull” lacks any technical operation or function that affects a conversation, particularly, lull of “a predetermined amount of time” is not described in the Specification of the present invention. Accordingly, the “lull” as claimed is construed as natural pauses within conversations or the “end” of a conversation. Cummins paragraphs [0067] and [0107] are cited in the present Office action for easy understanding of the reference.

Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175